Citation Nr: 1037522	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  04-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for hypertension, to 
include as due to service-connected posttraumatic stress disorder 
(PTSD) and type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, 
to include as due to service-connected PTSD and type II diabetes 
mellitus.

4.  Entitlement to service connection for an upper back disorder, 
to include as secondary to PTSD.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for a prostate disorder, to 
include as secondary to herbicide exposure in Vietnam.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

7.   Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine disorder 
as secondary to service-connected disability.

8.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure in Vietnam.

9.  Entitlement to service connection for osteoarthritis of the 
joints, to include as secondary to PTSD.

10.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as secondary to 
type II diabetes mellitus and herbicide exposure in Vietnam.

11.  Entitlement to an initial evaluation in excess of 50 percent 
for PTSD.

12.  Entitlement to an initial compensable evaluation for 
temporomandibular joint (TMJ) dysfunction.

13.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).

14.  Entitlement to an effective date prior to January 25, 1999 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

Most of these claims were previously remanded in a May 2007 Board 
decision.  In that same decision, the Board denied claims for 
higher evaluations for PTSD and TMJ dysfunction.  The Board's 
denials of these claims, however, was vacated pursuant to an 
August 2008 joint motion of the Veteran and his representative 
and a September 2008 order of the United States Court of Appeals 
for Veterans Claims (Court).  The joint motion clearly indicates 
that the remaining claims adjudicated in the May 2007 Board 
decision were not being further appealed on appeal and were being 
abandoned.

The Veteran submitted additional evidence to the Board in August 
2010, accompanied by a waiver of RO review.  38 C.F.R. 
§ 20.1304(c) (2009).

In an August 2009 statement, the Veteran indicated an intent to 
reopen a previously denied claim for service connection for 
chronic obstructive pulmonary disease (COPD).  Moreover, the 
August 2010 brief of the Veteran's representative raises the 
issue of service connection for tinnitus, which is not presently 
on appeal.  Accordingly, the Board lacks jurisdiction over 
the issues of entitlement to service connection for 
tinnitus and whether new and material evidence has been 
received to reopen a claim for service connection for 
COPD, and these claims are referred to the RO for 
appropriate action.  

The reopened claims for service connection for a prostate 
disorder and bilateral hearing loss, along with the issues of 
whether new and material evidence has been received to reopen a 
claim for service connection for a lumbar spine disorder; 
entitlement to service connection for a skin disorder, to include 
as secondary to herbicide exposure in Vietnam; entitlement to 
service connection for osteoarthritis of the joints, to include 
as secondary to PTSD; entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, to 
include as secondary to type II diabetes mellitus and herbicide 
exposure in Vietnam; entitlement to an initial evaluation in 
excess of 50 percent for PTSD; entitlement to an initial 
compensable evaluation for TMJ dysfunction; entitlement to TDIU; 
and entitlement to an effective date prior to January 25, 1999 
for the grant of service connection for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are productive of frequent 
recurrences, as he has described observing frequent bleeding.

2.  There is competent medical evidence of record establishing 
that the Veteran's hypertension has been worsened by PTSD, and 
hypertension was manifest within one year following service.

3.  The competent medical evidence of record does not establish 
that  erectile dysfunction is etiologically related to service or 
to the service-connected 
PTSD and type II diabetes mellitus.

4.  The competent medical evidence of record does not establish 
that  an upper back disorder is etiologically related to service 
or to the service-connected 
PTSD.

5.  The Veteran's claim for service connection for a prostate 
disorder was previously denied in an August 1997 rating decision, 
for which the Veteran initiated but later withdrew an appeal; 
evidence received since that decision now establishes a current 
diagnosis of a prostate disorder.

6.  The Veteran's claim for service connection for bilateral 
hearing loss was previously denied in an unappealed December 1996 
rating decision, which was found to not be timely appealed in a 
December 2002 Board decision; evidence received since that 
decision now establishes a current diagnosis of bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for hemorrhoids have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 
7336 (2009).

2.  Hypertension was incurred as due to service and was also 
aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
service, or as secondary to the service-connected PTSD and type 
II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

4.  An upper back disorder was not incurred in or aggravated by 
service, or as secondary to the service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).

5.  New and material evidence has been received to reopen a claim 
for service connection for a prostate disorder.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 3.159 (2009).

6.  New and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable evaluation for hemorrhoids 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
evaluation is warranted for mild or moderate hemorrhoids.  A 10 
percent evaluation contemplates hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent evaluation 
is assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

At his February 2003 rectum and anus examination, the Veteran 
reported rectal bleeding episodes monthly, consisting of toilet 
paper staining with bright red blood and around five to seven 
days of pain and pruritis in the rectal area.  The examination 
revealed several external hemorrhoids at 6 and 9 o'clock, and the 
examiner diagnosed external hemorrhoids.  A November 2005 VA 
genitourinary examination contains a diagnosis of an anal 
hemorrhoid "not related to patient's condition."  The Veteran's 
most recent VA rectum and anus examination was conducted in 
October 2008, by an examiner who reviewed the claims file.  The 
examiner noted that the Veteran's hemorrhoids had gotten 
progressively worse with time.  The Veteran reported 
"[f]requent" rectal bleeding, anal itching, and burning.  The 
rate of recurrence without thrombosis was noted to be four or 
more per year.  The examiner diagnosed hemorrhoids; noted that 
the Veteran was very uncomfortable all the time; and listed mild 
effects on chores, exercise, and traveling.

Based upon the above evidence, the Board finds that a 10 percent 
evaluation, but not more, is warranted in this case.  A 10 
percent evaluation is assigned for frequent recurrences, and the 
Veteran has described frequent bleeding, a symptom that he would 
be capable of observing.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  That having been stated, he has not described 
persistent bleeding, and there is no evidence of secondary 
anemia or fissures.  In making this determination, the Board 
finds that there is no basis for a "staged" rating pursuant to 
Hart.  Rather, the symptomatology shown upon examination during 
the pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability rating.

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports an increased evaluation of 10 
percent for the entire pendency of this appeal.  To that extent, 
the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension and 
arthritis, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

B.  Hypertension

The Veteran's service treatment records do not indicate 
hypertension.  He underwent a VA examination in September 1969, 
the report of which includes five different blood pressure 
readings with diastolic pressure of 90 or above.  The examiner 
diagnosed essential hypertension due to an anxiety reaction.

In a July 2001 statement, Humberto Simonetti, M.D., a 
cardiologist, noted that the Veteran's high blood pressure had 
been exacerbated by his emotional and anxious behavior.  Dr. 
Simonetti further noted that the Veteran's previous military 
experience and stress could be one factor that exacerbated his 
blood pressure.

A November 2003 VA hypertension examination report contains 
internally contradictory opinions from the examiner.  Initially, 
the examiner noted that permanent hypertension was more likely 
than not proximately due to or the direct result of service-
connected PTSD yet further stated that temporary aggravation of 
high blood pressure can be due to emotional tension, but "it 
would not be permanent returning to the usual blood pressure 
levels as tension subsides."  In another section of the 
examination report, the examiner stated that it was not as likely 
as not that arterial hypertension was proximately due to or the 
direct result of service-connected PTSD, but then the examiner 
confusingly indicated that it was at least as likely as not that 
the service-connected PTSD aggravated or increased the disability 
manifestations or symptoms of the claimed hypertension.  The 
examiner then went on to note that the level of increased 
disability manifestations representing aggravation of the 
baseline manifestations of hypertension were due to service-
connected PTSD.  The examiner further noted that tension and 
anxiety produced by PTSD will increase temporarily 
vasoconstrictive mechanisms such as catecholamines or adrenaline, 
but not on a permanent basis.  Idiopathic or essential 
hypertension exists on a permanent basis of an unknown mechanism 
that can be aggravated by catecholamines.

The Veteran underwent a VA diabetes mellitus examination in 
February 2007, with an examiner who reviewed the claims file.  
The examiner noted that hypertension was not a complication of 
diabetes but instead preexisted diabetes and was not worsened or 
increased by the diabetes.  No rationale was provided for this 
opinion.  

In April 2009, the Veteran underwent a VA hypertension 
examination, with an examiner who reviewed the claims file.  The 
examiner noted that hypertension was not caused by or a result of 
PTSD.  The examiner stated that mental disease and stress can 
temporarily elevate blood pressure during an acute phase of the 
disease, but there was no medical literature substantiating that 
PTSD permanently elevates the blood pressure.

The claims file also includes an April 2009 statement from Dr. 
Simonetti.  In this statement, Dr. Simonetti noted that he had 
treated the Veteran for high blood pressure since May 1991, 
stated that he had reviewed the Veteran's "medical records from 
Veterans Administration," and indicated that the Veteran was 
treated for chest pain in March 1969 during service.  Dr. 
Simonetti also noted the Veteran's elevated blood pressure upon 
examination in September 1969.  At that time, the blood pressure 
elevation was found to be related to a nervous condition.  Dr. 
Simonetti noted that the Veteran was very nervous and anxious and 
stated that his PTSD aggravated his high blood pressure.

In a May 2009 statement, Joseph Robert Anthony, M.D., stated that 
he had treated the Veteran since the early 1980s for 
hypertension.  Dr. Anthony noted that essential hypertension was 
diagnosed in the September 1969 VA examination report and that 
"it was found within the presumptive period and he should have 
service connection in regard to the hypertension."  Dr. Anthony 
further linked hypertension to PTSD, noting that it was related 
to the PTSD that he endured during the Vietnam War.  

In a June 2009 statement, Fabio H. Lugo, M.D., noted that 
"[a]ccording to medical records" the Veteran had been suffering 
from hypertension since September 1969, after he received 
shrapnel wounds in Vietnam.  Dr. Lugo thus concurred with Dr. 
Anthony that the Veteran's hypertension dated back to service and 
was related to PTSD.  

Overall, the record indicates a diagnosis of hypertension within 
one year after service.  The Board also finds that the statements 
from the Veteran's three private doctors are no less detailed 
than the contemporaneous VA examination report opinions in 
addressing the link between hypertension and both service and 
PTSD.  The Board is further cognizant of the fact that Dr. 
Simonetti and Dr. Anthony had treated the Veteran for extensive 
periods of time.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (concerning the probative value of private 
doctors' opinions when those doctors had treated the Veteran for 
a lengthy period).  The Board thus finds that the evidence as to 
the casual relationship between claimed hypertension and both 
service and service-connected PTSD is not entirely supportive of 
the claim but is balanced in favor of his contentions.  
Accordingly, this claim is granted in view of 38 U.S.C.A. 
§§ 3.303, 3.307, 3.309, and 3.310.




C.  Erectile dysfunction and upper back disorder

The Veteran was not treated for erectile dysfunction in service.  
In November 2005, he underwent a VA genitourinary examination 
addressing his erectile dysfunction.  The examiner reviewed the 
claims file and found that erectile dysfunction was present but 
was not related to PTSD, noting that it had been proven that PTSD 
was not related to erectile dysfunction.  In a February 2007 VA 
genitourinary examination report, the examiner, who had examined 
the Veteran earlier in November 2005, noted that he had erectile 
dysfunction prior to the diagnosis of diabetes mellitus and also 
indicated that "it is not related to PTSD as previously claimed 
I can not explain or resolve this issue without resort to mere 
speculation."  

Also, the Veteran was not treated for any upper back or neck 
problems in service.  An April 1989 private psychiatric 
evaluation indicates that the Veteran injured his back while 
restraining and rescuing a man who attempted to commit suicide in 
September 1987.  The psychiatrist noted that this attempted 
suicide appeared to trigger a reemergence of PTSD, as expressed 
through a chronic pain syndrome, but did not specifically relate 
this to a neck or upper back condition.  A February 1999 VA 
treatment record indicates that the Veteran was seen for trauma 
to the head, neck, and face "today."  He underwent a VA spine 
examination in November 2003, during which he asserted that his 
back pain was secondary to PTSD because he had a flashback while 
trying to save the life of a 375-pound man.  The examiner, who 
reviewed the claims file, diagnosed cervical, thoracic, and 
lumbar myositis and determined that it was not at as likely as 
not that these were secondary to PTSD.  The rationale for this 
opinion was that the PTSD was not the stressor that caused 
myofascial pain; rather, it was the physical stress on the 
Veteran's back caused by holding a large man.  The examiner noted 
that he had discussed this case with a VA psychiatrist.  Also, a 
June 2006 VA fibromyalgia examination report contains diagnoses 
of cervical degenerative joint disease and cervical strain, with 
the examiner, who reviewed the claims file, noting that 
"[a]ctual symptoms" were not related to PTSD or "other than 
that to aging."  

At present, there is no medical evidence of record linking 
claimed erectile dysfunction to service or to the service-
connected PTSD and type II diabetes mellitus.  The Veteran has 
submitted treatise evidence, namely internet printouts from July 
2010, indicating that diabetes mellitus may cause erectile 
dysfunction, but these records do not in any way speak to his own 
case.  The Board is further cognizant of the February 2007 
genitourinary examiner's reference to "resort to mere 
speculation," but, in light of the total dearth of medical 
evidence otherwise supporting the Veteran's claim and the 
otherwise unfavorable opinion indicated in the report, the Board 
does not find that the examination report needs to be returned to 
the examiner for further elaboration.  There is likewise no 
medical evidence linking an upper back disorder to service or to 
the service-connected PTSD.  The Board also notes that the 
Veteran has not specifically argued an in-service etiology.  

As to the competency of the Veteran and the probative value of 
his statements, the Board notes that he may well be able to 
observe changes in his sexual functioning and upper back 
symptoms.  Notably, in certain instances, lay evidence has been 
found to be competent with regard to a disease with "unique and 
readily identifiable features" that is "capable of lay 
observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a Veteran has been found to 
not be competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (concerning rheumatic fever); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (as a general matter, a layperson is 
not capable of opining on matters requiring medical knowledge).  
The question of whether one particular disease can cause or 
permanently worsen another disease is a complex medical question 
that cannot addressed based on mere observation of symptoms but 
instead requires credentials, expertise, or training that the 
Veteran has not been shown to possess.  Accordingly, as to that 
question, the Veteran's own contentions do not constitute 
competent evidence and have no probative value.  

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for erectile dysfunction, 
to include as due to service-connected PTSD and type II diabetes 
mellitus; and for an upper back disorder as due to PTSD.  These 
claims must accordingly be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

III.  New and material evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim." New and material evidence 
can be "neither cumulative nor redundant" of the evidence of 
record at the time of the last prior final denial of the claim 
and must also "raise a reasonable possibility of substantiating 
the claim."  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for a prostate disorder was denied in an August 1997 rating 
decision on the basis that the disability, claimed as due to 
exposure to herbicides, was not shown in the VA outpatient 
treatment records.  The Veteran's Notice of Disagreement with 
this rating decision was received in September 1997, and a 
Statement of the Case was issued in May 1998.  The Veteran's 
Substantive Appeal was received in June 1998, but he withdrew the 
prostate disorder claim from appellate status in a July 1998 lay 
statement.  The August 1997 rating decision is thus final.

Similarly, the claim for service connection for bilateral hearing 
loss was denied in a December 1996 rating decision on the basis 
that this disability was not shown in service treatment or post-
service records.  The Veteran's Notice of Disagreement with this 
rating decision was received in February 1997, and a Statement of 
the Case was issued in October 1997.  His Substantive Appeal was 
received in June 1998.  In September 1998, the Veteran was 
notified that his substantive appeal was untimely.  The Veteran 
appealed this timeliness determination to the Board, but, in 
December 2002, the Board found the appeal to be untimely.

In both instances, the claims file at the time of the noted final 
decisions did not include current diagnoses corresponding to the 
claimed disorders.  At the present time, however, there is 
evidence establishing both disorders.  This includes a February 
2007 VA genitourinary examination report indicating benign 
prostatic hypertrophy and a June 1998 audiological report showing 
pure tone thresholds above 40 decibels bilaterally.  The Board 
finds both pieces of evidence to be accordingly be "material."  

As to the June 1998 audiological report, the Board has considered 
whether this was of record at the time of the January 2002 Board 
decision.  In this regard, the Board notes that quite a few 
documents in the claims file have been filed out of chronological 
order of receipt.  The claims file reflects that the RO received 
the June 1998 VA audiological report in November 2002, prior to 
the December 2002 Board decision.  That notwithstanding, the 
claims file had been transferred to the Board in April 2001, and 
there is no date stamp or other indication of record that the 
June 1998 VA audiological report and accompanying submissions 
(included in a manila folder associated with the claims file) 
were forwarded to the Board so as to be considered in the 
December 2002 decision.  Accordingly, the Board finds that this 
material evidence should also be considered "new" for purposes 
of the issue at hand.

In view of this new and material evidence, the claims for service 
connection for a prostate disorder and bilateral hearing loss are 
reopened.  For reasons described in further detail below, 
however, these claims are subject to additional development on 
remand.

IV.  Duties to notify and assist

As noted above, the claim for service connection for hypertension 
has been granted in full, whereas the claims for service 
connection for a prostate disorder and bilateral hearing loss 
have been reopened and are now subject to additional development 
on remand.  This section will accordingly address only the claims 
for an increased evaluation for hemorrhoids and service 
connection for erectile dysfunction and an upper back disorder.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in September 2002, October 
2005, January 2007, and August 2008.  In the January 2007 letter, 
the Veteran was notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims have since been adjudicated in a September 2009 Statement 
of the Case.  This course of corrective action ensures that there 
will be no prejudice to the Veteran from any errors of 
notification.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded VA examinations that were fully adequate for 
the purposes of ascertaining the symptoms and severity of the 
hemorrhoids and the nature and etiology of the erectile 
dysfunction and upper back disorder.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Finally, the hemorrhoids and upper back disorder claims were 
addressed in a May 2007 Board remand, but only insofar as 
issuance of a Statement of the Case was required pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This was 
accomplished in December 2008, and the Veteran has perfected his 
appeal as to those claims.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a 10 percent evaluation for hemorrhoids is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for hypertension, to include as 
due to service-connected PTSD, is granted.

Entitlement to service connection for erectile dysfunction, to 
include as due to service-connected PTSD and type II diabetes 
mellitus, is denied.

Entitlement to service connection for an upper back disorder, to 
include as secondary to PTSD, is denied.

New and material evidence has been received to reopen a claim for 
service connection for a prostate disorder; to that extent only, 
the appeal is granted.

New and material evidence has been received to reopen a claim for 
service connection for bilateral hearing loss; to that extent 
only, the appeal is granted.


REMAND

As noted above, the Veteran's claims for service connection for a 
prostate disorder and bilateral hearing loss have been reopened 
in view of the recent diagnoses of these disorders.  While the 
Veteran has related these disabilities back to service, he has 
not been afforded VA examinations addressing the nature and 
etiology of these disabilities to date.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board would also point 
out that, in January 2009, the Veteran reported treatment for 
prostate cancer at the Ponce, Puerto Rico VA Medical Center 
(VAMC); although he has since submitted several outpatient 
records from this facility, the most recent records obtained by 
the RO date from August 2008.  Therefore, a request for updated 
records is warranted.  38 C.F.R. § 3.159(c)(2).

Similarly, in a February 1982 VA treatment record, the Veteran 
was noted to have been "pruritic all over" including the face, 
arms, and back since returning from Vietnam in 1969.  At present, 
however, the only non-scar skin disorder for which service 
connection is in effect is tinea pedis, and a July 1968 service 
treatment record indicates a heat rash of the back.  Accordingly, 
the Veteran should be afforded a VA examination to ascertain 
whether he currently has a skin disorder, other than tinea pedis, 
that is of in-service etiology.  Id.

As to the PTSD and TMJ dysfunction claims, both remanded pursuant 
to the August 2008 joint motion, the Board notes that the Veteran 
has not undergone VA examinations since, respectively, 2003 and 
2004.  Given the Veteran's contentions on appeal and the Court's 
order for a remand, reexaminations are thus warranted, and the 
TMJ dysfunction should be specifically addressed to ascertain 
whether there exists a basis for an increased evaluation in view 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  

Several other claims warrant additional development on the basis 
of insufficient 38 C.F.R. § 3.159 notification.  Notably, there 
are significant problems with the September 2002 notice letter as 
to the osteoarthritis and lumbar spine claims.  The de novo 
osteoarthritis claim was only addressed on a direct service 
connection basis in this letter, with the question of a causal 
relationship with PTSD in view of 38 C.F.R. § 3.310 not 
discussed.  The Veteran specified in his January 2009 Notice of 
Disagreement that this "is a secondary issue to Vet's PTSD."  
See Robinson v. Mansfield, 21 Vet. App. 545, 551-52 (2008).  As 
to the issue of whether new and material evidence has been 
received to reopen a claim for service connection for a lumbar 
spine disorder, the Board notes that this claim was addressed 
only on a de novo basis, and the letter (in reference to other 
issues) included the provisions of the deleted 2000 version of 
38 C.F.R. § 3.156(a), rather than the current version.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  It is the current version 
that is applicable, as the Veteran's claim was received in August 
2002.  The Board also notes that the Veteran has received no 
38 C.F.R. § 3.159 notification whatsoever on his peripheral 
neuropathy claim.  All of these deficiencies will have to be 
corrected on remand.  

In a June 2007 rating decision, the RO effectuated an effective 
date of January 25, 1999 for the grant of service connection for 
PTSD, following the Board's May 2007 decision.  The Veteran 
submitted a Notice of Disagreement with this determination in 
July 2007.  To date, however, he has not been furnished with a 
Statement of the Case.  As such, it is incumbent upon the RO to 
issue a Statement of the Case addressing this particular issue.  
See Manlincon v. West, 12 Vet. App. at 240-41; 38 C.F.R. § 19.26.

The resolution of the above claims could affect the Veteran's 
TDIU claim, and action on that claim is accordingly deferred.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished a notice 
letter addressing the reopened claims for 
service connection for a prostate disorder and 
bilateral hearing loss, along with the issues of 
whether new and material evidence has been 
received to reopen a claim for service 
connection for a lumbar spine disorder; 
entitlement to service connection for a skin 
disorder, to include as secondary to herbicide 
exposure in Vietnam; entitlement to service 
connection for osteoarthritis of the joints, to 
include as secondary to PTSD; entitlement to 
service connection for peripheral neuropathy of 
the upper and lower extremities, to include as 
secondary to type II diabetes mellitus and 
herbicide exposure in Vietnam; entitlement to an 
initial evaluation in excess of 50 percent for 
PTSD; entitlement to an initial compensable 
evaluation for TMJ dysfunction; and entitlement 
to TDIU.

Specifically, this letter must contain a 
description of the type of evidence needed to 
substantiate a claim under 38 C.F.R. § 3.310 
(secondary service connection).  The Veteran 
must also be informed of the prior denial of 
service connection for a lumbar spine disorder 
and the type of evidence needed to reopen that 
claim, in terms of 38 C.F.R. § 3.156(a).

2.  The Ponce VAMC must be contacted, and 
treatment records dated since August 2008 should 
be requested.  All records obtained pursuant to 
this request must be added to the claims file.  
If no records are available, this should be 
noted in the claims file.

3.  Then, the Veteran should be afforded a VA 
audiological examination, with an appropriate 
examiner, to determine the nature and etiology 
of the claimed bilateral hearing loss.  The 
examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by the 
examiner should be performed, to include pure 
tone threshold and Maryland CNC tests.  Based on 
a review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that bilateral 
hearing loss is etiologically related to the 
Veteran's period of active service.  A complete 
rationale should be given for all opinions and 
conclusions expressed in a typewritten report.

4.  The Veteran should be afforded a VA general 
medical examination addressing the claimed skin 
and prostate disorders.  The examiner must 
review the claims file in conjunction with the 
examination.    

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a review 
of the claims file and the clinical findings of 
the examination, the examiner is requested to 
provide diagnoses (other than tinea pedis, for 
which service connection is in effect) 
corresponding to the claimed disorders.  The 
examiner should specifically indicate whether 
prostate cancer is present.  The examiner is 
also requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorders are etiologically related to 
the Veteran's period of active service.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  The Veteran should be afforded a VA 
psychiatric examination, with an appropriate 
examiner, to determine the symptoms and severity 
of the service-connected PTSD.  The examiner 
must review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by the 
examiner should be performed.  In discussing the 
relevant clinical findings, the examiner should 
specifically note whether the Veteran has 
suicidal ideation and the extent to which his 
disability interferes with social and 
occupational functioning.  If the Veteran is 
deemed unable to secure or follow a 
substantially gainful occupation due to 
PTSD, the examiner should so state and 
should specify the approximate date when 
such unemployability arose, taking into 
account the statements from the Veteran's 
private doctors on this subject.  A complete 
rationale should be given for all opinions and 
conclusions expressed in a typewritten report.

6.  The Veteran should be afforded a VA dental 
examination, with an appropriate examiner, to 
determine the symptoms and severity of the 
service-connected TMJ dysfunction.  The examiner 
must review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by the 
examiner should be performed.  In discussing the 
relevant clinical findings, the examiner should 
specifically note all limitations, including the 
extent to which this disability is productive of 
painful motion, functional loss due to pain, 
weakness, excess fatigability, and additional 
disability during flare-ups.   A complete 
rationale should be given for all opinions and 
conclusions expressed in a typewritten report.

7.  Then, after determining that all requested 
development has been fully accomplished, the 
RO/AMC must readjudicate the reopened claims for 
service connection for a prostate disorder and 
bilateral hearing loss, along with the issues of 
whether new and material evidence has been 
received to reopen a claim for service 
connection for a lumbar spine disorder; 
entitlement to service connection for a skin 
disorder, to include as secondary to herbicide 
exposure in Vietnam; entitlement to service 
connection for osteoarthritis of the joints, to 
include as secondary to PTSD; entitlement to 
service connection for peripheral neuropathy of 
the upper and lower extremities, to include as 
secondary to type II diabetes mellitus and 
herbicide exposure in Vietnam; entitlement to an 
initial evaluation in excess of 50 percent for 
PTSD; entitlement to an initial compensable 
evaluation for TMJ dysfunction; and entitlement 
to TDIU.

If the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of the 
Case and given an opportunity to respond.

8.  The Veteran and his representative must also 
be furnished with a Statement of the Case 
addressing the issue of entitlement to an 
effective date prior to January 25, 1999 for the 
grant of service connection for PTSD.  This 
issuance must include all regulations pertinent 
to the case at hand, as well as an explanation 
of the Veteran's rights and responsibilities in 
perfecting an appeal on this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


